Citation Nr: 1727316	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision, in which the RO denied service connection for PTSD.  In December 2009, the Veteran filed a notice of disagreement (NOD).  In July 2011, the Veteran and her son testified during a hearing before a decision review officer (DRO) at the RO; a transcript of the hearing is of record.  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

The Board observes that, following the issuance of the November 2011 SOC, additional relevant evidence was submitted by the Veteran-a February 2017 private medical opinion from Dr. P.C.  This evidence has not been considered by the AOJ in conjunction with the claim for service connection for PTSD.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (Aug. 6, 2012).  However, as the Board is granting in full the claim for service connection for PTSD, the Veteran is not prejudiced by the Board's actions in so proceeding with the claim.

As regards the matter of representation, the Board notes that the Veteran was previously represented by Texas Veterans Commission (as reflected in a February 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), as well as a private attorney, Kenneth L. LaVan (as reflected in a July 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In August 2015, Mr. LaVan withdrew his representation.  A couple months later, the Veteran granted a power-of-attorney in favor of another private attorney, Joseph R. Moore (as reflected in a September 2015 VA Form 21-22a).  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, claims processing systems.

As a final preliminary matter, the Board notes that in a February 2016 rating decision (which was mailed to the Veteran in March 2016), the AOJ granted service connection for residuals of traumatic brain injury (TBI) and assigned an initial 100 percent rating, effective December 21, 2011.  In June 2016, the Veteran's attorney filed a NOD with this decision regarding evaluation of the TBI, asserting that special monthly compensation (SMC) for TBI under SMC(t) should have been granted as well.  In March 2017, the Veteran's attorney filed another NOD with this decision regarding the effective date of the award of service connection for TBI.  The Board also notes that in a November 2016 rating decision, the AOJ found there to be clear and unmistakable error (CUE) in the evaluation of the Veteran's service-connected TBI and proposed to decrease the assigned rating of 10 percent to zero percent (noncompensable) from June 9, 2016.  Although it appears that the Veteran initiated an appeal with respect to the February 2016 rating decision, as the AOJ has not issued an SOC-the next step in the appellate process-and the Veteran has not thereafter filed a substantive appeal to perfect an appeal, at present, the matter is not in appellate status.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  Additionally, the Board's review of the claims file reveals that the AOJ is still taking action regarding the above.  As such, the Board will not accept jurisdiction over the matter to remand for issuance of an SOC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran currently has PTSD, and, although competent, probative opinion evidence does not support an award of direct service connection for PTSD due to an in-service stressor, an  uncontradicted medical opinion indicates that the development of the Veteran's PTSD is more likely than not etiologically related to his service-connected TBI.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD, as secondary to service-connected TBI, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the Board's favorable resolution to the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran contends that service connection for PTSD is warranted due to in-service military sexual trauma (MST), or alternatively, as secondary to her service-connected TBI.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125 (2016); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

There are special rules with regard to claims for service connection for PTSD claimed as a result of in-service personal assaults.  These rules allow for evidence from sources other than a veteran's service records to corroborate a stressor.  38 C.F.R. § 3.304(f)(5).  They also allow for evidence of behavior changes following the claimed assault to corroborate a stressor.  Id.  In addition, they provide that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD, as secondary to TBI, is warranted.  

First, an October 2009 VA PTSD examination report and VA treatment records (see e.g., October 2009, December 2010, and November 2012 Mental Health Outpatient Notes) reveal that the Veteran has been diagnosed with PTSD under the DSM.  In addition, the Veteran is service-connected for TBI.  Therefore, the first and second elements of service connection, on a secondary basis, are met.

The remaining question, then, is whether the Veteran's current PTSD was caused or is o has been aggravated (worsened beyond natural progression) by his service-connected TBI.  In this case, the record reflects only one opinion by a competent medical professional directly addressing this matter-one provided by a private physician, Dr. P.C., in February 2017.  In this regard, Dr. P.C. ultimately opined that "[a]fter a thorough review of [the Veteran's] service medical records, post service records, medical opinions and the pertinent medical literature on the subject," her in-service TBI more likely than not contributed to the development of her PTSD.  Dr. P.C. reasoned that "[t]he medical literature is clear, patients with a history of even mild TBI are at significantly increased risk for developing PTSD . . . just as [the Veteran] did" (providing citation).

The Board acknowledges that the Veteran's VA treatment  reflect diagnoses of PTSD associated with in-service MST or other traumas, and that, on  VA PTSD examination in October 2009, the examiner opined that the Veteran's PTSD was not as least as likely as not due to her claimed in-service MST.  In so opining, the  October 2009 VA examiner noted that it was "impossible" to tell how much the Veteran's current psychiatric symptoms were due to the alleged in-service MST versus any one of her other reported non-service related traumas.  .  However the October 2009 VA examiner did not address the matter of service connection for PTSD secondary to a TBI, nor is there any other competent comment or opinion on this point.  

As the positive private opinion by Dr. P.C. is the only actual medical opinion of record to address the relationship between the Veteran's PTSD and his TBI, there is no medical evidence or opinion to contradict Dr. P.C.'s opinion .  Moreover, as the Board finds no sufficient basis to reject this supportive opinion, based on lack of credibility, or diminished probative value (see. e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)), the Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  While Dr. P.C.'s opinion was not definitive, it was expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.

Given the totality of the evidence-to include the uncontradicted medical opinion noted above-and resolving all reasonable doubt in the Veteran's favor on the question of whether the Veteran's current PTSD is etiologically related to  her service-connected TBI, the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD, as secondary to service-connected TBI, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


